Beasley, Presiding Judge.
In Benning Constr. Co. v. Dykes Paving &c. Co., 263 Ga. 16 (426 SE2d 564) (1993), the Supreme Court reversed the judgment of this court in Benning Constr. Co. v. Dykes Paving &c. Co., 204 Ga. App. 73 (418 SE2d 620) (1992). For this reason, rather than for the reason given in Division 2, the court erred in denying defendants’ motion for directed verdict as to attorney fees. The alleged error ruled on in Division 3 is moot. The motion for damages for frivolous appeal pursuant to OCGA § 5-6-6 remains denied. Accordingly, our judgment in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Johnson and Smith, JJ., concur.